Citation Nr: 1218879	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  04-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical strain for the period prior to June 5, 2007. 

2.  Entitlement to a rating in excess of 30 percent for cervical strain for the period from June 5, 2007. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to December 1973 and from November 1990 to October 1991.  The Veteran also had service in New Jersey Army National Guard (ARNG) from December 1983 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, and from an August 2002 rating decision rendered by the RO in Philadelphia, Pennsylvania.

In the January 2001 rating decision, the RO granted entitlement to service connection for cervical strain and assigned a 10 percent evaluation, effective October 18, 1999, as well as denied entitlement to a TDIU rating.  The RO continued the previously assigned 10 percent rating for cervical strain in the August 2002 rating decision.

The Veteran and his spouse testified during a hearing before a Decision Review Officer (DRO) at the RO in June 2003; a transcript of that hearing is of record.

In a March 2006 rating decision, the RO increased the Veteran's evaluation for cervical spine to a 20 percent disability rating, effective April 15, 2004.  Thereafter, in November 2006, the Board remanded these matters for additional development and readjudication. 

In a September 2007 rating decision, the RO increased the Veteran's evaluation for cervical strain to a 20 percent rating, effective October 18, 1999, and to a 30 percent rating, effective June 5, 2007.  Thereafter, in March 2009 and September 2010, the Board remanded these matters for additional development and readjudication. 

The issue of whether new and material evidence has been received in order to reopen a claim of service connection for a lumbar spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 5, 2007, residuals of cervical strain were manifested by no more than moderate limitation of motion of the cervical spine and have not resulted in forward flexion of the cervical spine limited to 15 degrees or less, favorable ankylosis of the entire cervical spine, severe disc disease with recurring attacks and intermittent relief, or intervertebral disc syndrome with any periods of incapacitation.

2.  From September 23, 2002, cervical radiculopathy of the right upper extremity found to be attributable to the Veteran's service-connected cervical spine disability was manifested by complaints of radiating pain and numbness in the right upper extremity as well as findings of decreased sensation, tenderness, and abnormal triceps reflexes.

3.  Since June 5, 2007, residuals of cervical strain have not resulted in unfavorable ankylosis of the entire cervical spine, neurological manifestations more nearly approximating moderate incomplete paralysis of the right upper radicular group, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

3.  The Veteran's service-connected disabilities are cervical strain, rated as 20 percent disabling from October 18, 1999, and as 30 percent disabling from June 5, 2007, as well as cervical radiculopathy of the right upper extremity, rated as 20 percent disabling from September 23, 2002. 

4.  Evidence of record does not indicate that the Veteran's service-connected cervical spine disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to June 5, 2007, the criteria for an initial rating in excess of 20 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290, 5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2011).

2.  From September 23, 2002, the schedular criteria for a rating of 20 percent, but no greater, for cervical radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.124a, Diagnostic Codes 5243, 8510 (2011). 

3.  From June 5, 2007, the criteria for a rating in excess of 30 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2011).

4.  The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran filed his claim of entitlement to service connection for a cervical spine disorder in October 1999 and his claim for a TDIU rating in November 2000.  In the January 2001 rating decision, the RO granted entitlement to service connection for cervical strain and assigned a 10 percent evaluation, effective October 18, 1999, as well as denied entitlement to a TDIU rating.  The Veteran appealed the assignment of the initial evaluation for that benefit and the denial of his TDIU claim in February 2001.  Thereafter, he was notified of the provisions of the VCAA by the RO and AMC in correspondence dated in July 2002, May 2003, December 2006, and September 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

As noted above, the Veteran's claims for initial ratings for cervical strain arise from his disagreement with the initial evaluation assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that the RO did not clearly notify the Veteran of the evidence and information that was necessary to substantiate his TDIU claim, the Board finds any such error in notification to be harmless.  The Board observes that during the pendency of that claim, the Veteran has been represented by an accredited representative, who is well aware of the requirements of the VCAA and the elements needed to substantiate the Veteran's claim, and such representative has submitted argument during the course of this appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  In addition, the Veteran's statements to the RO and his hearing testimony showed that he clearly had actual knowledge that in order to support his claim.

As the record shows that the Veteran has actively participated in presenting arguments in support of his claim for a TDIU rating, and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue, the Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.  

Certain VCAA notice was provided after the initial unfavorable AOJ decision for the claims on appeal.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the September 2010 notice was provided to the Veteran, the claims were readjudicated in a December 2011 SSOC.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  First, the RO has obtained service treatment and personnel records as well as VA, private, and SSA records.  The Veteran submitted written statements discussing his contentions as well as private treatment records and copies of service personnel and treatment records.  

In a March 2009 VA examination report, the examiner noted that the most recent civilian medical records were not found in the file.  However, the Board notes that neither the Veteran nor his representative have identified any treatment providers or provided any additional information concerning any private or civilian treatment records not already associated with the record.  The duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was provided with VA examinations relating to his service-connected cervical strain in July 2002, April 2003, April 2004, June 2007, and April 2009.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  In addition, there is no indication that the VA examiners were not aware of the Veteran's past medical history or that they misstated any relevant fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's cervical strain since the April 2009 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Further, in June 2003, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id. 

Here, during the June 2003 hearing, the DRO fully discussed the Veteran's claims for benefits.  The hearing focused on the elements necessary to substantiate the increased rating and TDIU claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not been obtained or submitted.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Board observes that this case was remanded in November 2006, March 2009, and September 2010 in order obtain outstanding service treatment records, afford the Veteran appropriate VA examinations, and adjudicate the intertwined issues of entitlement to service connection for degenerative joint disease and degenerative disc disease of the cervical spine.  All requested development has been completed.  Therefore, the Board finds that the AOJ has substantially complied with the November 2006, March 2009, and September 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Increased Evaluations for Cervical Strain

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has been assigned a 10 percent rating for cervical strain under Diagnostic Code 5290, effective October 18, 1999.  In a March 2006 rating decision, the RO increased the Veteran's evaluation for cervical spine to a 20 percent disability rating, effective April 15, 2004.  Thereafter, in a September 2007 rating decision, the RO increased the Veteran's evaluation for cervical strain to a 20 percent rating, effective October 18, 1999, and to a 30 percent rating, effective June 5, 2007, under Diagnostic Code 5237. 

During the pendency of this appeal, the schedule for rating disabilities of the spine was revised effective on September 23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see also 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011)).  

The Board will evaluate the Veteran's claims under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  The effective date of any rating assigned under the revised scheduler criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Under the rating criteria in effect prior to September 26, 2003, limitation of motion of the cervical spine was evaluated under Diagnostic Code 5290, which provided for the assignment of a 20 percent rating for moderate limitation of motion, and a 30 percent rating for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The terms "slight", "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Unfavorable ankylosis of the cervical spine warranted a 40 percent rating and favorable ankylosis warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warranted a 20 percent rating for moderate disc disease with recurring attacks; a 40 percent rating for severe disc disease, with recurring attacks and intermittent relief; and a 60 percent rating for pronounced disease, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised criteria, effective September 23, 2002, intervertebral disc syndrome is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002).  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest and treatment "prescribed by a physician."  Id.

Under the revised criteria, effective September 26, 2003, cervical strain (designated at Diagnostic Code 5237) and degenerative arthritis of the spine (designated at Diagnostic Code 5242 (see also Diagnostic Code 5003)) are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5293 for rating intervertebral disc syndrome was changed to Diagnostic Code 5243, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine, or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Pertinent to the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 20 percent rating when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Finally, the maximum 40 percent rating for cervical spine disability is only assignable for unfavorable ankylosis of the entire cervical spine.  

Note:  (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note:  (2) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.)  

Note:  (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note:  (4) Round each range of motion measurement to the nearest five degrees. 

Note:  (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note:  (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011) (effective September 26, 2003).

As noted above, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Factual Background

In a November 1996 statement, V. J. D., D. O. stated that the Veteran was being treated for an acute neuromusculoskeletal condition which began while he was at work but was not work-related or precipitated by his employment.

Private treatment records dated from 1997 to 1998 from multiple providers detailed that the Veteran received physical therapy as well as surgical and outpatient treatment after suffering a low back injury at work in November 1996.

In an April 1998 statement, a private physician, G. D. D., M.D., indicated that he treated the Veteran for internal disc disruption at L5-S1 as well as degenerative disc disease at L4-5.  He opined that the Veteran was totally disabled from his prior work activities at the present time; a situation that he believed would be permanent.  

In a September 1996 statement, J. H., D. O., commented that the Veteran was presently not working and does have persistent lumbar spine complaints that were causally related to the injuries sustained in the November 1996 work accident.

In a September 1999 statement, another private physician, J. D. N., M.D., estimated the extent of permanent neuropsychiatric disability arising out of the Veteran's chronic low back pain syndrome and associated reactive depression at 60 percent of partial total.  In a February 2001 addendum report, the physician opined within reasonable medical certainty that the Veteran was totally and permanently disabled and unemployable due to a combination of impairments.

In his October 1999 claim, the Veteran reported that he had been treated for back and neck pain in 1991.

Records from SSA and the New Jersey Department of Labor showed that the Veteran injured his lower back at work in November 1996 and shortly thereafter underwent surgical instrumentation and fusion of L4-L5 and L5-S1.

A February 1998 SSA disability determination report reflected a primary diagnosis of chronic lumbosacral strain with a disability onset date of June 1, 1997.

In a June 2000 VA spine examination report, the Veteran gave a history of developing neck pain in 1990 while working in a warehouse during service.  He complained of neck and right upper trapezius area pain.  Physical examination findings were listed as normal gait and decreased sensory findings as well as reflexes of the right upper extremity.  Range of motion findings of the cervical spine were listed as forward flexion to 45 degrees; backward extension to 30 degrees; right lateral flexion to 10 degrees; left lateral flexion to 15 degrees; right rotation to 25 degrees; and left rotation to 20 degrees.  The Veteran described discomfort with end range of all motion and was noted to be guarding.  Upper extremity muscle testing was noted to be intact with the exception of wrist dorsiflexion and volar flexion, which produced a report of pain in the lower back.  Suboptimal effort with testing of those muscles was noted be the examiner.  Sensation was listed as decreased in the glove distribution over the right hand and forearm.  Biceps reflexes were listed as +2 on the right and left, while the triceps reflexes were 0 on the right and +2 on the left.  A June 2000 X-ray report of the cervical spine revealed moderate narrowing and spur formation into the neural foramen at C6-7 and listed an impression of degenerative arthritis.  After reviewing the claims file and examining the Veteran, the examiner, a VA physician, listed an impression of degenerative joint and disc disease of C6-7, chronic cervical strain, status post lumbar spine surgery with continuing pain and restriction of motion, and nonorganic motor and sensory disturbance of the right upper and lower extremities.

In an April 2001 report, M. P., D. O., noted that that the Veteran had a current significant underlying impairment coupled with his neuropsychiatric component resulting from the chronic low back pain syndrome and reactive depression.  He opined that the trauma suffered as a direct result of the November 1996 work-related accident had rendered the Veteran permanently and totally disabled.

An October 2001 VA CT scan report listed an impression of small central and right lateral disk protrusion at C5-6, evidence of disk degeneration at C6-7, small posterior osteophytes, and small osteophyte impinging on the right neural foramen with mildly bulging disk.  Additional VA treatment notes dated in 2002 showed complaints of neck pain and listed assessments of symptomatic cervical spine disk disease, cervical myofascial irritation of the neck and upper back, and decreased neck range of motion.

In a July 2002 VA spine examination report, the Veteran complained of continued neck pain and periodic right upper extremity radiation of pain with parathesias.  Physical examination findings were listed as no muscle spasms, tenderness diffusely about the right trapezius muscle, and no motor or sensory deficit of the upper extremities.  Range of motion findings of the cervical spine were listed as forward flexion to 35 degrees; backward extension to 35 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right rotation to 40 degrees; and left rotation to 35 degrees.  The Veteran described discomfort with end range of all motion and was noted to be guarding.  The examiner was unable to feel any muscle spasms developing on repeating various motions of the Veteran's neck while palpating his neck muscles.

After reviewing the claims file and examining the Veteran, the examiner, a VA physician, listed an impression of degenerative joint and disc disease of the cervical spine at multiple levels and herniated disc at C5-6 with C6 radiculopathy.  The examiner noted that arthritis was a degenerative process as was the disc disease.  He indicated that he was unable to say that the Veteran suffered from traumatic arthritis but noted that the process develops with repetitive stresses and would be as likely as not due to the repetitive stresses occurring during military service. 

In an October 2002 psychiatric assessment, F. B., M. D., noted that the Veteran complained of pain that would radiate up his back into his neck as well as provided a history of chronic low back symptomatology that began in service in 1991.  The physician reported that the Veteran had full range of motion of the cervical spine in flexion, bilateral rotation, and horizontal bending but performed extension to approximately 5 degrees, expressing discomfort in his lower back.  Palpation of the cervical paraspinals and upper trapezius revealed normal muscle tone.  The physician opined that the Veteran was totally and permanently disabled as a result of the lumbosacral strain causally related to the November 1996 episode as well as the preexisting condition.  He further opined that in all medical probability the November 1996 episode would not have resulted in permanent and total disability without any of the previous significant lumbosacral symptomatology. 

VA treatment notes dated in March 2003 detailed findings of cervical and lumbar spondylosis. 

In an April 2003 VA spine examination report, the Veteran complained of continued daily constant neck pain and radiation of pain to the right upper extremity with diffuse numbness.  Range of motion findings of the cervical spine were listed as forward flexion to 35 degrees; backward extension to 35 degrees; right lateral flexion to 20 degrees; left lateral flexion to 30 degrees; right rotation to 60 degrees; and left rotation to 35 degrees.  The Veteran reported pain at end range of all motions.  The examiner indicated that there was no significant tenderness about the neck and no weakness in the upper extremities but decreased sensation to touch to a mild degree over the palmar aspect of the right hand and all digits, over the flexor surface of the forearm, and over the lateral surface of the right arm.  The examiner, a VA physician, listed an impression of degenerative joint and disc disease of the cervical spine at multiple levels and herniated disc at C5-6 with radiculopathy.  The examiner noted that this condition would continue to cause moderate impairment of function with any stressful use of the neck.

During his June 2003 hearing, the Veteran indicated that he injured his neck when falling off a truck during service in 1991.  He reported having neck and back pains since that time as well as complained of right shoulder pain, numbness, and tingling in the right upper extremity.  It was indicated that he took Methadone three times a day and that he was not currently working due to strain on his back. 

In a June 2003 statement, the Veteran's spouse reported that the Veteran's cervical spine condition had worsened.  She indicated that he had trouble sleeping at night and had functional limitations during daily activities.

In an April 2004 VA spine examination report, the Veteran gave a history of developing neck pain in 1990 when he fell off a truck as well as experienced aggravation of his neck pain while doing physical work in a large warehouse.  He complained of neck and right shoulder pain, numbness and tingling in the right upper extremity, and limitation of function due to neck and shoulder pain.  The Veteran reported that he was not currently working due to his neck and lower back pains for which he has been determined to be totally disabled.  He indicated that he uses Methadone, water therapy, and heating pads for his back and neck.  Physical examination findings were listed as pain on motion, tenderness in the right upper trapezius and back of neck, decreased sensation to touch in a glove distribution over the entire right upper extremity varying in degree in different parts of the extremity, and weakness throughout left hand at 4+/5.  It was indicated that the Veteran would not tolerate testing of the muscles of the forearms, elbows, and shoulders due to lower back pain with any of those tests.  Range of motion findings of the cervical spine were listed as forward flexion to 25 degrees; backward extension to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; right rotation to 55 degrees; and left rotation to 50 degrees.  

After noting his review of radiology reports dated in 2000 and 2001, the examiner listed an impression of degenerative joint and disc disease at multiple levels of the cervical spine with atypical cervical radiculopathy on the right.  He opined that it was as likely as not that the herniated disc at C5-C6 with radiculopathy was due to whatever injury may have caused the cervical strain, but the cervical strain did not cause the herniated disc or radiculopathy.  The neuropathy was noted to be manifested by the upper extremity sensory disturbance and muscle weakness.  However, the examiner indicated that the amount of sensory disturbance and muscle weakness went far beyond what would be explained by disturbance of one or even two nerve roots.  Finally, the examiner detailed that range of motion and joint function would be additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use.  Pain was also noted to be a limiting factor.  However, the examiner indicated that it was not possible to quantitate how much further loss of motion and function would occur. 

In a June 2007 VA spine examination report, the Veteran complained of achiness, stiffness of the neck muscles, and pain radiating down the right upper extremity.  It was noted that the Veteran's employment history was really unimpaired as a result of these symptoms and that he does not use a neck brace.  After reviewing the claims files, the examiner found that it is less likely than not that the cervical sprain/strain would cause degenerative joint disease with radiculopathy.

Physical examination findings were listed as tenderness and spasm of the cervical spine.  Range of motion findings of the cervical spine were listed as forward flexion to 20 degrees; backward extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right rotation to 15 degrees; and left rotation to 15 degrees.  Pain was noted throughout range of motion and three repetitive range of motions were provided without additional loss of the range of motion.  Neurological examination findings were listed as weakness of the abductors of the right shoulder 4+/5, symmetrical deep tendon reflexes, unremarkable sensory examination, and no atrophy.   

After reviewing the claims file and examining the Veteran, the examiner, a VA physician, diagnosed cervical sprain/strain superimposed upon degenerative joint disease with radiculopathy.  He noted that radiculopathy should be considered a manifestation of his degenerative joint disease and not the cervical sprain/strain.  He attributed symptoms of spasms and a portion of restricted range of motion to the cervical sprain/strain and residuals of radiculopathy as well as restricted range of motion to the degenerative joint disease.  However, the examiner could not differentiate how much restricted range of motion was attributable to the cervical sprain/strain or to the degenerative joint disease without mere speculation.  

In an April 2009 VA spine examination report, the examiner indicated that the Veteran last worked in 1994 when he sustained a low back injury and received worker's compensation benefits.  He specifically opined that the Veteran's current cervical spine condition had no current effect on his occupation, as his occupation ended as a result of a worker's compensation related low back injury.  He further noted, after a detailed review of the claims file, that he found no evidence in the service treatment records to indicate that the Veteran had any condition of his neck and upper back other than the condition that was referred to as "cervical myofascial pain" in 1991.  The examiner detailed that the Veteran was found to have X-ray evidence of degenerative disc and joint disease in the cervical spine nine years later.  Thus, he opined that the conditions of degenerative disc and joint disease of the cervical spine were more likely than not to be unrelated to the findings of myofascial pain found on examination during service nine years earlier.  He noted that the development of the changes found in 2000 were more likely than not to have occurred in the intervening years as in-service MRI, EMG, NCV, and X-ray findings were normal during service in 1991.   

The Veteran complained of constant pain in the posterior neck and in the upper right trapezius muscle area as well as radiation of neck pain into the right upper extremity.  It was noted that the Veteran used Methadone and a TENS unit to provide neck pain relief but no assistive devices.  The Veteran reported that he walked every morning, could no longer run due to neck pain, has flare-ups of neck pain with weather changes, had no incapacitating episodes during the last 12 months, and turns his trunk as well as his neck while driving to change lanes safely.  Physical examination findings were listed as normal gait with head in flexed position while walking, tenderness to palpation over the right lateral posterior part of the neck extending into the right upper trapezius muscle, and no palpable paravertebral cervical muscle spasm.  

Range of motion findings of the cervical spine were listed as forward flexion to 35 degrees; backward extension to 30 degrees; right lateral flexion to 5 degrees; left lateral flexion to 10 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  Pain was noted throughout ranges of motion and three repetitive range of motions showed a decrease in right and left lateral rotation to 15 degrees due to pain but not because of fatigue, weakness, or lack of endurance.  Neurological examination findings were listed as some give way weakness but full muscle strength in the bilateral upper extremities, absent reflex in the right biceps and 1+ reflex of the left biceps, unremarkable sensory examination, and only intermittent pain in the upper extremities.  After reviewing the claims file and examining the Veteran, the examiner, a VA physician, diagnosed degenerative joint disease and degenerative disc disease of the cervical spine.  He again opined that these diagnoses were not connected to the myofascial pain treated during service in 1991.

Analysis

The Board notes, at the outset, that in addition to cervical strain, the record reflects that the Veteran has been diagnosed with degenerative joint disease of the cervical spine, degenerative disc disease of the cervical spine, herniated disc at C5-6, and radiculopathy during the appeal period.  

The Board remanded this matter in November 2006, March 2009, and September 2010 instructing the RO/AMC to adjudicate intertwined issues of entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine.  In the May 2010 SSOC, the AMC referred to the April 2009 VA examiner's report.  The examiner was noted to find no evidence that the Veteran had any condition of his neck and upper back other than the condition that was referred to as cervical myofascial pain.  It was indicated that the Veteran had that condition in 1991 and nine years later was found to have X-ray evidence of degenerative disc disease and degenerative joint disease in the cervical spine.  It was the April 2009 VA examiner's opinion (given the fact that the Veteran's MRI, EMG, nerve conduction studies, and X-rays results from active duty in 1991 were all said to be within normal limits) that the degenerative disc disease and degenerative joint disease in the cervical spine found nine years later were more likely than not to be not related to the myofascial pain that was found on examination during active duty.  The development of the changes that were found in the year 2000 could, in the April 2009 VA examiner's opinion, more likely than not have occurred in the intervening years (given that the 1991 MRI was normal). 

Thereafter, in the December 2011 SSOC, the AMC again acknowledged the Board's instructions to adjudicate the issues of entitlement to service connection for degenerative disc disease and degenerative joint disease in the cervical spine.  It was noted that the most recent April 2009 VA examination report documented diagnoses of those disorders.  The AMC highlighted that the evaluation of the same disability under various diagnoses was to be avoided.  It found that due to the similar nature of spine disabilities and VA's basis of determining disability evaluations of the spine, it would not be able to assign separate evaluations for the Veteran's cervical strain degenerative disc disease, and degenerative joint disease without violating the principles of pyramiding.  Thus, the AMC concluded that the disability evaluation of the Veteran's currently service-connected cervical strain encompassed all associated disabilities affecting the cervical spine under the same rating criteria.   

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court found that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  Based on the foregoing discussion, the AMC's ultimate conclusion in the December 2011 SSOC that Veteran's service-connected cervical strain disability evaluation encompassed all associated disabilities affecting the cervical spine under the same rating criteria, and resolving all doubt in favor of the Veteran, the provisions for evaluating degenerative joint disease as well as intervertebral disc syndrome are for application for the Veteran's increased rating claim for his service-connected cervical strain residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5293 (effective prior to and from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).   

I.  For the Time Period Prior to June 5, 2007

During this time period, the Veteran's cervical spine range of motion results documented in the evidence of record collectively reveal no more than moderate overall limitation of cervical spine motion.  As such, the assignment of a maximum 40 percent rating for severe limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2002).

Accordingly, the Board finds that the Veteran's service-connected cervical strain residuals do not warrant a rating in excess of 20 percent under Diagnostic Code 5290.  See 38 C.F.R. § 4.7 (2011).  The Board has reviewed the rating criteria in effect prior to September 26, 2003, and finds that there is no basis upon which to award the Veteran a rating in excess of 20 percent.  Other Diagnostic Codes for the cervical spine, which might provide for a higher disability rating, are not applicable.  It is not shown that the Veteran's service-connected cervical spine disability includes symptoms of severe intervertebral disc disease with recurring attacks and intermittent relief.  Rather, the evidence shows some sensory impairment and weakness.  This is not indicative of severe Intervetebral disc syndrome with recurring attacks and intermittent relief.  Additionally, there is no evidence of favorable ankylosis of the cervical spine, or fracture of the spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 (2002).

The Board will now evaluate whether evidence of record showed any objective evidence of separately ratable neurological abnormalities associated with the Veteran's service-connected cervical strain during this time period.  Under the revised provisions of Diagnostic Code 5293, effective only as of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective from September 23, 2002, to September 25, 2003).  

Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals). Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  Diagnostic Code 8610 provides a rating for neuritis of the upper radicular group.  Diagnostic Code 8710 provides a rating for neuralgia of the upper radicular group. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

A June 2000 VA examination report revealed findings of decreased sensation in the glove distribution over the right hand and forearm as well as decreased reflexes of +2 in the right bicep and 0 in the right triceps.  The examiner listed an impression of nonorganic motor and sensory disturbance of the right upper extremity.  During the July 2002 VA spine examination, the Veteran complained of periodic right upper extremity radiating of pain with parathesias.  The examiner listed an impression of C6 radiculopathy.  An April 2003 VA examination report again reflected findings of decreased sensation to touch to a mild degree over the palmer aspect of the right hand and all digits, over the flexor surface of the forearm, and over the lateral surface of the right arm.  The examiner listed an impression of herniated disc at C5-6 with radiculopathy.  During his June 2003 DRO hearing, the Veteran complained of right shoulder pain, numbness, and tingling in the right upper extremity.  An April 2004 VA examination report showed physical examination findings of tenderness in the right upper trapezius and back of the neck and decreased sensation to touch in a glove distribution over the entire right upper extremity as well as an impression of atypical cervical radiculopathy on the right.  The examiner specifically opined that it was as likely as not that the herniated disc at C5-C6 with radiculopathy was due to whatever injury may have caused the cervical strain. 

While evidence of record does not show findings of intervertebral disc syndrome with any incapacitating episodes, the Board finds that it does reflect objective neurological findings that more nearly approximate mild incomplete paralysis of the right upper radicular group.  As noted above, the effective date of any rating assigned under the revised scheduler criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  Thus, effective September 23, 2002 (effective date of the revised rating criteria under Diagnostic Code 5293), the Board assigns a 20 percent rating for cervical radiculopathy of the right upper extremity under Diagnostic Code 8510.  

The General Rating Formula essentially removes the subjectivity in determining the severity of any loss of motion, and under the revised criteria, the findings discussed at length above continue to support no more than a 20 percent evaluation for orthopedic symptoms, as there is no evidence that the Veteran suffers from forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine during this time period.  The General Rating Formula also directs that neurological manifestations should be rated separately from orthopedic manifestations.  As noted above, findings of radiculopathy of the right upper extremity with sensory deficits and reduced reflexes were noted during this time period.  As discussed above, a 20 percent rating for cervical radiculopathy of the right upper extremity associated with the Veteran's service-connected cervical strain has been assigned under Diagnostic Code 8510, effective September 23, 2002.  

The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evidence of record clearly does not reflect that he had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months that required bed rest prescribed by a physician during the appeal period.  Thus, the assignment of any rating in excess of the already assigned 20 percent ratings is not warranted for the Veteran's service-connected cervical spine disabilities under the applicable rating criteria.

Based on the foregoing, an initial rating in excess of 20 percent is not warranted for the Veteran's service-connected cervical strain during the time period prior to June 5, 2007.  However, the schedular criteria for a rating of 20 percent, but no greater, for cervical radiculopathy of the right upper extremity have been met, effective September 23, 2002.

II.  For the Time Period from June 5, 2007 

During this time period, the evidence set forth above does not reflect any findings that would warrant a rating excess of 30 percent under the criteria of the General Rating Formula.  Evidence of record does not show that the Veteran has exhibited unfavorable ankylosis of the entire cervical spine during this time period.

As indicated above, the General Rating Formula also directs that neurological manifestations should be rated separately from orthopedic manifestations.  As discussed above, a 20 percent rating for cervical radiculopathy of the right upper extremity associated with the Veteran's service-connected cervical strain has been assigned under Diagnostic Code 8510, effective September 23, 2002.  During this time period, there is no objective evidence of any additional increased neurological abnormalities associated with the Veteran's service-connected cervical strain.  

The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evidence of record clearly does not reflect that he had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months that required bed rest prescribed by a physician during this time period.  Thus, the assignment of ratings in excess of 30 percent and 20 percent evaluations previously award is not warranted for the Veteran's service-connected cervical spine disabilities under the applicable rating criteria during this time period.

Based on the foregoing, a rating in excess of 30 percent is not warranted for the Veteran's service-connected cervical strain during the time period from June 5, 2007.  The assignment of the separate 20 percent rating for cervical radiculopathy of the right upper extremity associated with the Veteran's service-connected cervical strain has also been continued during this time period.  

III.  Additional Considerations

The Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 20 and 30 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion and functional limitation during the time periods in question.  The April 2004 VA examiner detailed that range of motion and joint function would be additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use.  However, the examiner noted that it was not possible to provide any actual measurements showing how much further loss of motion and function would occur.  The Board further notes that the multiple VA examination findings of record detailed objective evidence of pain on motion as well as minimal additional limitation of motion following repetitive motion and noted that there was no additional loss of range of motion due to pain, fatigue, weakness, or lack of endurance.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 20 and 30 percent ratings during the time periods prior to and from June 5, 2007.  

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected cervical spine symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased cervical spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted during the appeal period.  As the Veteran and his spouse's statements are inconsistent with the evidence of record, the Board finds his assertions of increased cervical spine symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased cervical spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to an initial rating in excess of 20 percent for cervical strain prior to June 5, 2007, and for entitlement to a rating in excess of 30 percent from June 5, 2007, must be denied.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the schedular criteria for a rating of 20 percent, but no greater, for cervical radiculopathy of the right upper extremity have been met, effective September 23, 2002.

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms concerning the Veteran's cervical spine disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluations are, therefore, adequate. Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  These cases should be referred for extraschedular consideration.  38 C.F.R. § 4.16(b) (2011).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2011).

The Veteran's service-connected cervical strain is rated as 20 percent disabling from October 18, 1999, and as 30 percent disabling, from June 5, 2007.  A separate 20 percent rating has also been assigned for cervical radiculopathy of the right upper extremity, effective September 23, 2002.

Unfortunately, the Veteran's combined disability rating does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2011).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  As noted above, those cases should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b) (2011).

As discussed above, private treatment records dated from 1997 to 1998 from multiple providers detailed that the Veteran received physical therapy as well as surgical and outpatient treatment for a lumbar spine disorder after suffering a low back injury at work in November 1996.

In an April 1998 statement, a private physician, G. D. D., M.D., indicated that he treated the Veteran for internal disc disruption at L5-S1 as well as degenerative disc disease at L4-5.  He opined that the Veteran was totally disabled from his prior work activities at the present time, a situation that he believed would be permanent.  

In a September 1996 statement, J. H., D. O., commented that the Veteran was presently not working and does have persistent lumbar spine complaints that were causally related to the injuries sustained in the November 1996 work accident.

In a September 1999 statement, another private physician, J. D. N., M.D., estimated the extent of permanent neuropsychiatric disability arising out of the Veteran's chronic low back pain syndrome and associated reactive depression at 60 percent of partial total.  In a February 2001 addendum report, the physician opined within reasonable medical certainty that the Veteran was totally and permanently disabled and unemployable due to a combination of impairments.

In his November 2000 claim, the Veteran indicated that he was injured during service and could not work.  Records from SSA and the New Jersey Department of Labor showed that the Veteran injured his lower back at work in November 1996 and shortly thereafter underwent surgical instrumentation and fusion of L4-L5 and L5-S1.  A February 1998 SSA disability determination report reflected a primary diagnosis of chronic lumbosacral strain with a disability onset date of June 1, 1997.

In an April 2001 report, M. P., D. O., noted that that the Veteran had a current significant underlying impairment coupled with his neuropsychiatric component resulting from chronic low back pain syndrome and reactive depression.  He opined that the trauma suffered as a direct result of the November 1996 work-related accident had rendered the Veteran permanently and totally disabled.

In an October 2002 psychiatric assessment, F. B., M.D., noted that the Veteran complained of pain that would radiate up his back into his neck as well as provided a history of chronic low back symptomatology that began in service in 1991.  The physician opined that the Veteran was totally and permanently disabled as a result of the lumbosacral strain causally related to the November 1996 episode as well as the preexisting condition.  He further opined that in all medical probability the November 1996 episode would not have resulted in permanent and total disability without any of the previous significant lumbosacral symptomatology. 

During his June 2003 hearing, the Veteran indicated that he took Methadone three times a day and that he was not currently working due to strain on his back. 

In April 2003 and April 2004 VA spine examination reports, the Veteran indicated that he was not currently working due to his neck and lower back pains for which he has been determined to be totally disabled.  It was indicated that he received a determination of being permanently disabled from the State of New Jersey shortly before the examination in April 2003. 

In a June 2007 VA spine examination report, the Veteran complained of achiness, stiffness of the neck muscles, and pain radiating down the right upper extremity.  It was noted that the Veteran's employment history was really unimpaired as a result of these symptoms and that he does not use a neck brace.  

In a March 2009 VA spine examination report, the examiner indicated that the Veteran last worked in 1994 when he sustained a low back injury and received worker's compensation benefits.  He specifically opined that the Veteran's current cervical spine condition had no current effect on his occupation, as his occupation ended as a result of a worker's compensation related low back injury.   

Based on the foregoing, the Board finds that the percentage criteria set forth at 38 C.F.R. § 4.16(a) have not been met.  In addition, the weight of the evidence clearly does not demonstrate that the Veteran is unemployable solely due to his service-connected cervical spine disabilities, as multiple treatment providers overwhelmingly found that he was no longer working as a result of the lumbar disorder causally related to a November 1996 work-related injury.  Thus, referral of this case for extraschedular consideration under 38 C.F.R. § 4.16(b) (2011) is not warranted.

The Board acknowledges the Veteran's assertions that he is unable to work due to neck and back strain.  As the Veteran statements and hearing testimony are inconsistent with the evidence of record, which does not show the Veteran is unemployable solely due to his service-connected cervical spine disabilities, the Board does not find his assertions of unemployability to be credible in this respect.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).

As the preponderance of the evidence is against the claim for entitlement to a TDIU rating, the benefit of the doubt rule is not applicable.  The appeal is therefore denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for cervical strain for the period prior to June 5, 2007, is denied. 

Entitlement to a rating in excess of 30 percent for cervical strain for the period from June 5, 2007, is denied. 

Entitlement to 20 percent rating, but no greater, is granted for cervical radiculopathy of the right upper extremity, effective September 23, 2002, subject to the law and regulations governing the payment of monetary benefits.


CONTINUE ON THE NEXT PAGE


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



___________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


